Citation Nr: 1517509	
Decision Date: 04/23/15    Archive Date: 05/04/15

DOCKET NO.  13-17 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to service connection for tinnitus.

2. Entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from December 1961 to April 1966.

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

The Veteran had also appealed a rating decision denying service connection for posttraumatic stress disorder (PTSD), but that appeal was resolved by a January 2014 rating decision granting service connection for PTSD.  

The record before the Board consists of the physical claims files and electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   
 

FINDINGS OF FACT

1.  The Veteran's tinnitus is etiologically related to service.

2.  The Veteran's bilateral hearing loss disability is etiologically related to service. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

2.  The criteria for service connection for bilateral hearing loss disability are met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As a preliminary matter, the Board notes that the Veteran has been provided all required notice, to include notice pertaining to the disability-rating and effective-date elements of his claims.  In addition, the evidence currently of record is sufficient to substantiate his claims.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2014) or 38 C.F.R. § 3.159 (2014).

II.  Legal Criteria

Service connection may be granted for a disability resulting from injury or disease incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The threshold for normal hearing is from 0 to 20 decibels (dB) with higher thresholds indicating some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

For the purposes of applying the laws administered by the VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 4,000 hertz is 40 decibels (dB) or greater, or where the auditory thresholds for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 hertz are 26 dB or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2008).


Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

III.  Factual Background and Analysis

The Veteran contends, in essence, that he developed hearing loss and tinnitus in service and that they have continued from service up to the present.  

It is generally assumed that service department audiometric tests prior to October 31, 1967, were in ASA units, and require conversion to ISO units.  The ASA units generally assigned lower numeric scores to hearing loss than do the ISO units.  Conversion to ISO units is accomplished by adding 15 decibels to the ASA units at 500 Hertz; 10 decibels to the ASA units at 1000 Hertz, 2000 Hertz, and 3000 Hertz; and 5 decibels to the ASA units at 4000 Hertz. 

In a June 2013 VA Form 9 the Veteran stated that he had duties taxiing aircraft on a flight line in service, and that all the aircraft were helicopters and no hearing protection was then used.  He asserted that from December 1962 until April 1966, "I was always under this environment."  He further stated that he had tinnitus beginning from his time working on helicopters in service.    

In a July 2013 statement, the Veteran asserted that he was an air gunner before becoming a crew chief.  

At his November 2013 PTSD examination, the Veteran stated that in service he was a helicopter mechanic crew chief.  He reported that his Vietnam service was during the period from June 1964 to June 1965.  He reported being in Da Nang for four months, then on the USS Princeton for four months, then on the USS Princeton for four months, then in Okinawa in March 1965 for a week, and then returning to Da Nang and remaining there the remainder of his time in Vietnam.  He reported spending a total of five to six months in Vietnam, where his duties involved helicopter missions for supplies, dropping off troops, and bringing in the dead and wounded.  He reported flying over 80 missions and being under fire in landing zones.  

Service personnel records as well as United States Marine Corps action reports, from the Vietnam Center and Archive, Texas Tech University, support the Veteran's reported stationings and duties including as a helicopter mechanic crew chief and on missions in Vietnam.  

Also at that PTSD examination, the Veteran reported being in a band until the band broke up in 1991.  He reported a post-service work history as a press operator at the Denver Mint, followed by work in assembly at a major aircraft manufacturer, followed by work as a carpenter in construction, followed by work at the carpentry shop at the Denver Mint, until retiring in March 2007.  

At his September 2014 hearing before the undersigned, the Veteran testified that his service specialty was helicopter mechanic crew chief, but that he was a gunner on a helicopter in Vietnam.  The Veteran also testified that he had had hearing loss and tinnitus since service, and that he did not have a service separation examination.  The Veteran's representative suggested that a separation examination report may have been completed in the absence of an actual examination to expedite separating soldiers.  

The Veteran's service records include records of an enlistment examination in November 1961, an examination for assignment as an air crew member in January 1965, and a separation examination in April 1966.  These records all include audiometric readings.  However, the readings from November 1961 and January 1965 support the presence of hearing loss under Hensley, whereas the April 1966 readings are inconsistent with the November 1961 and January 1965 readings and do not support the presence of hearing loss.  This inconsistence between the service examinations supports the Veteran's testimony that he in fact did not have a service separation examination.  The hearing loss findings on the service examination reports, converted from ASA to ISO units, shown as pure tone thresholds, in decibels, are as follows:





HERTZ


(ISO units)

500
1000
2000
3000
4000
November 1961
RIGHT
30
25
25
25
20

LEFT
30
25
25
25
20
January 
1965
RIGHT
25
20
20
20
15

LEFT
35
10
20
20
25
April 
1966
RIGHT
10
0
0
0
0

LEFT
10
5
5
15
5

Upon a June 2012 VA hearing loss examination, an authorized audiological evaluation revealed pure tone thresholds, in decibels, as follows:




HERTZ




500
1000
2000
3000
4000
Average
1000 - 4000
RIGHT
20
30
35
55
65
46
LEFT
25
30
45
65
65
51

Speech audiometry revealed speech recognition ability of 76 percent in the right ear and 84 percent in the left ear.  The examiner diagnosed bilateral sensorineural hearing loss and tinnitus.  

While the VA examiner opined that the Veteran's hearing loss and tinnitus were not as likely as not related to service, he based this on an erroneous reading of service records, as showing that the Veteran did not have hearing loss either in service or upon service separation.  It thus appears that the examiner did not convert those service examination findings from ASA to ISO units.  The Board accordingly rejects the opinions of the VA examiner as non-probative, because they are based on an inaccurate factual premise.   Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

The Board has found the Veteran's statements concerning the onset of hearing loss and tinnitus in service and the continuation of both disorders following his discharge from service to be competent and credible.

Upon careful consideration of the evidence of record, and while duly noting the Veteran's post-service work and leisure pursuits likely involving noise exposure, the Board finds the evidence supportive of the claims to be at least as probative as that against the claims.  Accordingly, service connection is warranted for the Veteran's tinnitus and bilateral hearing loss disability.


ORDER

Service connection for tinnitus is granted.

Service connection for bilateral hearing loss disability is granted. 



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


